DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 6/20/2019.
Claims 1-13 are amended. Claims 14-20 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The claims are objected to because of the following informalities:  
In claim 1:
“said at least one flux barrier having a first, barrier, mid-line which is a line that is equidistant from both sides of said at least one flux barrier FB, said bridge having a second, bridge, mid-line which is a line that is equidistant from both sides of said bridge, said first and second mid-lines intersecting at an intersection point IC”
Should read
--said at least one flux barrier having a first barrier mid-line which is a line that is equidistant from both sides of said at least one flux barrier, said bridge having a second bridge mid-line which is a line that is equidistant from both sides of said bridge, said first and second mid-lines intersecting at an intersection point--.
Additionally, claims 2-9 and 12-20 are objected to in addition to claim 1, because they include reference characters which are not enclosed within parentheses.  

As such, reference characters FP, FB, PM, and IC should be in parentheses, or removed from the claims.
In claim 13:
“A rotating machine comprising a rotor according to claim 1.”,
should read:
--A rotating machine comprising the rotor according to claim 1.--
In claims 18-20:
“two flux paths FP portions”
should read:
--two flux path portions—
Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTOR FOR ROTATING ELECTRIC MACHINES HAVING FLUX BARRIERS ARRANGED AMONG BRIDGES.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: IC (intersection point) and PM (permanent magnet).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 9 and 14: Recites locking means, which is defined as “dedicated locks” (Page 4).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 12-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haussmann et al. (US 2015/0372577).
In claim 1, Haussmann discloses (Fig. 1 and 4 below) a rotor (four-pole rotor; [0041]) for a synchronous reluctance machine ([0003]) comprising a rotor core having a plurality of magnetically conductive laminations (1, [0042]) stacked in a rotor axial direction (6), characterized in that said magnetically conductive laminations (1) comprising cut-out portions (3, 4) forming a plurality of flux barriers (3, 4) radially alternated by flux paths portions (Comp_FP; annotated in Fig. 4 below), at least one of said flux barriers (3, 4) comprising a bridge (10) connecting two flux paths portions (Comp_FP) adjacent to said at least one flux barrier (3, 4), said at least one flux barrier (3, 4) having a first barrier mid-line (Comp_ML1; annotated in Fig. 4 below) which is a line that is equidistant from both sides of said at least one flux barrier (3, 4), said bridge (10) having a second bridge mid-line (Comp_ML2; 
In claim 4, Haussmann discloses wherein said bridge (10) is non-symmetrical with respect to both said first symmetry axis (Comp_S1) and said second symmetry axis (Comp_S2).
In claim 5, Haussmann discloses wherein both sides of said bridge (10) are substantially curved.


    PNG
    media_image1.png
    602
    721
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    802
    688
    media_image2.png
    Greyscale

In claim 6, Haussmann discloses wherein said at least one of said flux barriers (10) comprises a first and second bridge (10; each adjacent to both sides of middle element 3, 4 in Fig. 1 below) connecting two flux path portions (Comp_FP) adjacent to at least one flux barrier (3, 4).
In claim 7, Haussmann discloses wherein said first and second bridge (10) define an internal space (occupied by 60) in said at least one flux barrier (3, 4).
In claim 8, Haussmann discloses wherein said internal space in said at least one flux barrier (central 3, 4) is aimed at housing a permanent magnet (60).
In claim 10, Haussmann discloses a support (Comp_SP; annotated in Fig. 4 above) for said bridge (10).

In claim 13, Haussmann discloses a rotating machine (reluctance motor; [0052]) comprising the rotor ([0041]).
In claim 17, Haussmann discloses wherein both sides of said bridge (10) are substantially curved (as illustrated in Fig. 4 above).
In claim 20, Haussmann discloses wherein said at least one of said flux barriers (3, 4) comprises a first and second bridge (10) connecting two flux path portions (Comp_FP) adjacent to said at least one flux barrier (3, 4).
Claim(s) 1-2, 5, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronchetto et al. (EP 3082225; IDS).
In claim 1, Ronchetto discloses a rotor (2) for a synchronous reluctance machine ([0005]) comprising a rotor core (core of 2) having a plurality of magnetically conductive laminations ([0004]) stacked in a rotor axial direction (5), characterized in that said magnetically conductive laminations comprising cut-out portions (8) forming a plurality of flux barriers (8) radially alternated by flux paths portions (6), at least one of said flux barriers (8) comprising a bridge (12) connecting two flux paths portions (6) adjacent to said at least one flux barrier (8), said at least one flux barrier (8) having a first barrier mid-line (Comp_ML3; annotated in Fig. 1 below) which is a line that is equidistant from both sides of said at least one flux barrier (8), said bridge (12) having a second bridge mid-line (Comp_ML4; annotated in Fig. 1 below) which is a line that is equidistant from both sides of said bridge (12), said first (Comp_ML3) and second (Comp_ML4) mid-lines intersecting at an intersection point (intersection of Comp_ML3 and Comp_ML4), said bridge (12) having a first symmetry axis (Comp_S3; annotated in Fig. 1 below) and a second symmetry axis (Comp_S4; annotated in Fig. 1 below), said first symmetry axis 

    PNG
    media_image3.png
    716
    636
    media_image3.png
    Greyscale

	In claim 2, Ronchetto discloses wherein said bridge (12) is non-symmetrical with respect to said first symmetry axis (Comp_S3) and symmetrical with respect to said second symmetry axis (Comp_S4).
	In claim 5, Ronchetto discloses wherein both sides of said bridge (12) are substantially curved (illustrated in Fig. 1 above).

In claim 13, Ronchetto discloses a rotating machine (reluctance motor; Abstract) comprising the rotor (2).
	In claim 15, Ronchetto discloses wherein both sides of said bridge (12) are substantially curved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann et al. (US 2015/0372577) in view of Nakayama et al. (US 2012/0119604).
In claim 9, Haussmann teaches the rotor of claim 6, with the exception of wherein said internal space in said at least one flux barrier is provided locking means for locking a permanent magnet inside said at least one of said flux barriers.
However, Nakayama teaches (Fig. 2-3) a rotor (11) wherein an internal space (62) is provided locking means (8d) for locking a magnet ([0006]) inside said at least one of said internal space (62).
Therefore in view of Nakayama, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the rotor of Haussmann to have said internal space in said at least one flux barrier provided locking means for locking a permanent magnet inside said at least one of said flux barriers, in order to prevent displacement of the magnet (Nakayama; [0085]).
In claim 14, Haussmann teaches the rotor of claim 7, with the exception of wherein said internal space in said at least one flux barrier is provided locking means for locking a permanent magnet inside said at least one of said flux barriers.
However, Nakayama teaches (Fig. 2-3) a rotor (11) wherein an internal space (62) is provided locking means (8d) for locking a magnet ([0006]) inside said at least one of said internal space (62).
Therefore in view of Nakayama, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the rotor of Haussmann to have said internal space in said at least one flux barrier provided locking means for locking a permanent magnet inside said at least one of said flux barriers, in order to prevent displacement of the magnet (Nakayama; [0085]).
Claims 3, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann et al. (US 2015/0372577) in view of Gontermann et al. (DE 102014215304; IDS; English Machine Translation Previously Attached).
In claim 3, Haussmann teaches the rotor of claim 1, with the exception of wherein said bridge is symmetrical with respect to said first symmetry axis and non-symmetrical with respect to said second symmetry axis.
However, Gontermann teaches a rotor (Fig. 3 below) wherein said bridge is symmetrical with respect to said first symmetry axis (Comp_S6; annotated in Fig. 3 below) and non-symmetrical with respect to said second symmetry axis (Comp_S5; annotated in Fig. 3 below).
Therefore in view of Gontermann, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the rotor of Haussmann to have said bridge being symmetrical with respect to said first symmetry axis and non-symmetrical with respect to said second symmetry axis, in order to provide a curvature for stability of the rotor when filled with material (Gontermann; [0041-0043]).

    PNG
    media_image4.png
    607
    579
    media_image4.png
    Greyscale

	In claim 16, Haussmann as modified teaches the rotor of claim 3; furthermore Haussmann teaches wherein both sides of said bridge (10) are substantially curved.
	In claim 19, Haussmann as modified teaches the rotor of claim 3; furthermore Haussmann teaches wherein said at least one of said flux barriers (3, 4) comprises a first and second bridge (10) connecting two flux path portions (Comp_FP) adjacent to said at least one flux barrier (3, 4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ronchetto et al. (EP 3082225; IDS) in view of Haussmann et al. (US 2015/0372577).
In claim 18, Ronchetto teaches the rotor of claim 2, with the exception of wherein said at least one of said flux barriers comprises a first and a second bridge connecting two flux path portions adjacent to said at least one flux barrier.

Therefore in view of Haussmann, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the rotor of Ronchetto to have at least one of said flux barriers comprising a first and a second bridge connecting two flux path portions adjacent to said at least one flux barrier, in order to increase the strength of the laminated core and optimize rotor stability (Haussmann; [0005]).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
“wherein said support for said bridge comprises a first straight portion connecting a first end of said bridge with a second end of said bridge, and a second straight portion connecting an intermediate point of said first straight portion with an intermediate point of said bridge.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janjic et al. (US 2017/0222505) teaches a rotor having flux barriers separated by bridges, and materials filling the internal spaces of said flux barriers.
Yura et al. (US 2007/0152527) teaches a rotor having flux barriers, said flux barriers being separated by bridges. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



                                                                                                                                                                                                        /TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832